401 F.2d 540
UNITED STATES of America, Appellee,v.Isaac CALL, Appellant.
No. 12401.
United States Court of Appeals Fourth Circuit.
Oct. 10, 1968, Certiorari Denied Jan. 13, 1969, See 89 S.Ct.632.

William H. Murdock, U.S. Atty., for appellee.
Franklin Smith, Elkin, N.C., for appellant.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This appeal of Isaac Call from his conviction of a conspiracy to violate the Internal Revenue laws relating to distilled spirits, 18 U.S.C. 371, presents no grounds justifying a reversal of the judgment of the District Court.  The evidence is altogether adequate to establish the guilt of the appellant as a complotter, between May and July 1967 in North Carolina, in offenses involving illicit whiskey.  We have considered the allegations of errors of the District Court at trial, including Call's allegation that the District Court erred in permitting crossexamination of certain witnesses in regard to prior convictions of Call, and find no basis for these assignments.  See Michelson v. United States, 335 U.S. 469, 69 S.Ct. 213, 93 L.Ed. 168 (1948).  There is no occasion for argument on the appeal.


2
Affirmed.